Case 18-31429-KLP                Doc 1200      Filed 02/14/19 Entered 02/14/19 18:31:34                      Desc Main
                                             Document      Page 1 of 19


     Edward O. Sassower, P.C.                                     James H.M. Sprayregen, P.C.
     Joshua A. Sussberg, P.C. (admitted pro hac vice)             Anup Sathy, P.C.
     Emily E. Geier (admitted pro hac vice)                       Chad J. Husnick, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                         KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                           KIRKLAND & ELLIS INTERNATIONAL LLP
     601 Lexington Avenue                                         300 North LaSalle
     New York, New York 10022                                     Chicago, Illinois 60654
     Telephone:         (212) 446-4800                            Telephone:          (312) 862-2000
     Facsimile:         (212) 446-4900                            Facsimile:          (312) 862-2200

     -and-

     Michael A. Condyles (VA 27807)
     Peter J. Barrett (VA 46179)
     Jeremy S. Williams (VA 77469)
     KUTAK ROCK LLP
     901 East Byrd Street, Suite 1000
     Richmond, Virginia 23219-4071
     Telephone:          (804) 644-1700
     Facsimile:          (804) 783-6192


                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                             )
     In re:                                                                  )     Chapter 11
                                                                             )
     TOYS “R” US PROPERTY COMPANY I, LLC, et al.,1                           )     Case No. 18-31429 (KLP)
                                                                             )
                                 Debtors.                                    )     (Jointly Administered)
                                                                             )

                  PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                   REGARDING THE ASSUMPTION OF THE LA MESA LEASE

              Pursuant to the Court’s instruction at the conclusion of the evidentiary hearing on January

 24, 2019 (the “January 24 Hearing”), the above-captioned debtors and debtors-in-possession (the

 “Propco I Debtors” or “Debtors”) respectfully make this post-trial submission of (a) proposed

 findings of fact and (b) a legal memorandum applying the law to the facts proven at the January

 24 Hearing.


 1
        The Propco I Debtors in these chapter 11 cases, along with the last four digits of each Propco I Debtors’ federal
        tax identification number, are set forth in the Final Order (I) Directing Joint Administration of the Propco I
        Debtors’ Chapter 11 Cases and (II) Granting Related Relief [Docket No. 94]. The location of the Propco I
        Debtors’ service address is One Geoffrey Way, Wayne, NJ 07470.
Case 18-31429-KLP       Doc 1200     Filed 02/14/19 Entered 02/14/19 18:31:34             Desc Main
                                   Document      Page 2 of 19


        The Propco I Debtors are prepared to answer any additional questions the Court may have

 about this dispute at the status conference on February 25, 2019.

                                           Introduction

        The Debtors sought and obtained Court approval to sell their unexpired lease in La Mesa,

 California, to an affiliate of the landlord for $11 million. The proposed purchaser and landlord

 were represented by the same counsel. Because assumption of a lease necessarily precedes

 assignment of a lease, the Court order authorizing the sale served as an assumption of the lease.

 See In re Mirant Corp., 440 F.3d 238, 253 (5th Cir. 2006) (“According to §

 365(f)(2)(A), assumption must precede assignment.”); Cinicola v. Scharffenberger, 248 F.3d 110,

 120 (3d Cir. 2001) (“Before an executory contract may be assigned, the trustee first must assume

 the contract....”); see also In re Specialty Foods of Pittsburgh, Inc., 91 B.R. 364, 376–77 (Bankr.

 W.D. Pa. 1988) (debtor need not use the word “assume” in its sale motion; “the motion to sell is

 sufficient and a motion to assume and sell would be superfluous”). The sale order expressly states

 that the Propco I Debtors met all requirements of section 365 of the Bankruptcy Code, and

 specifically sections 365(b) and 365(f)—which apply solely to assumption and assignment.

        Similarly, the Purchase Agreement (approved as part of the sale order) provided that if the

 sale were to fall through, the Debtors’ obligation to pay rent would recommence. The parties’

 behavior after the sale order was entered was consistent with an assumption, and entirely

 inconsistent with a rejection. The landlord/buyer paid additional consideration to extend the

 closing date (which would have been unnecessary and irrational if the lease were deemed rejected

 and had reverted to the landlord by operation of law) and requested additional rent and building

 repairs and improvements from the Debtors well after the assumption/rejection deadline had

 passed. And all of this makes sense: the sale was approved on September 13 but not scheduled to




                                                 2
Case 18-31429-KLP        Doc 1200     Filed 02/14/19 Entered 02/14/19 18:31:34             Desc Main
                                    Document      Page 3 of 19


 close until November 12—approximately one month after the October 16 deadline to assume

 leasehold interests. Yet the landlord now takes the position that the lease was rejected by operation

 of law on October 17, and that the Debtors and their estates should only receive $400,000 (the

 landlord/buyer’s earnest money) for an asset that the landlord/buyer agreed to purchase for $11

 million.

        The Court here should use its inherent authority to interpret its prior orders to clarify that

 the La Mesa sale order meant what everyone, including the landlord/buyer, understood it to mean:

 the Debtors assumed the La Mesa lease by obtaining approval of the sale.

                                    Proposed Findings of Fact

 I.    Background

        1.      On June 28, 2018, the Propco I Debtors filed the Propco I Debtors’ Motion for

 Entry of an Order Extending the Time Within Which the Propco I Debtors Must Assume or Reject

 Unexpired Leases of Nonresidential Real Property [Docket No. 195] (the “365(d)(4) Motion”),

 seeking to extend their time period to assume unexpired leases of nonresidential real property

 through October 16, 2018 (the “365(d)(4) Deadline”).

        2.      To facilitate the sale of certain real estate assets, on July 26, 2018, the Court

 approved sale procedures relating to the sale of assets up to $10 million. See Order Establishing

 Procedures to Sell, Transfer, or Abandon Certain Non-Auction Assets [Docket No. 398] (the

 “Non-Auction Sale Procedures Order”). Any asset sales in excess of $10 million required a motion

 and hearing.

        3.      The Propco I Debtors negotiated the sale of the unexpired lease for store number

 5671, located at 8165 Fletcher Parkway, La Mesa, California (the property, the “La Mesa

 Property” and the lease, the “La Mesa Lease”) for a purchase price of $11 million. Because this

 purchase price exceeded the $10 million cap set forth in the Non-Auction Sale Procedures Order,


                                                  3
Case 18-31429-KLP             Doc 1200       Filed 02/14/19 Entered 02/14/19 18:31:34                       Desc Main
                                           Document      Page 4 of 19


 the Propco I Debtors prepared a motion and sought Court approval of the sale. See Propco I

 Debtors’ Motion for Entry of an Order (I) Approving the Private Sale Free and Clear of Liens,

 Claims, Encumbrances, and Interests and (II) Granting Related Relief [Docket No. 479] (the “Sale

 Motion”).2

           4.       On September 13, 2018, after notice and a hearing, the Court entered the Order (I)

 Approving the Private Sale Free and Clear of Liens, Claims, Encumbrances, and Interests and (II)

 Granting Related Relief [Docket No. 520] (the “Sale Order”), authorizing the sale of the La Mesa

 Lease, free and clear of all liens, encumbrances, and other interests (the “Sale”) to Wing Avenue

 Investment, LLC (the “Buyer”) for $11 million, as set forth in that certain Real Estate Purchase

 Agreement, by and between TRU 2005 RE I, LLC and Buyer, dated as of August 29, 2018 (the

 “Purchase Agreement”).

 II.      The Sale Order Approved Assumption and Assignment of the Lease.

           5.       The Sale Order (which the Landlord/Buyer’s counsel reviewed and provided

 comments) expressly provided for assumption of the La Mesa Lease. It explained in more than

 one instance that the requirements of section 365 of the Bankruptcy Code—the Code provisions

 relating to assumption and rejection of executory contracts and unexpired leases—had been

 satisfied. See Sale Order ¶ F (“All the requirements of section 363 and 365 of the Bankruptcy

 Code have been met with respect to the sale of the Ground Lease.”); id. ¶ 5 (“The Propco I Debtors



 2
       Contrary to arguments SAICO Gateway Company, LLC (“the Landlord”) raised at the January 24 Hearing, the
       Debtors did not violate any procedural orders previously entered by the Court. The Order (I) Authorizing and
       Approving Procedures to Reject or Assume Executory Contracts and Unexpired Leases and (II) Granting Related
       Relief [Docket No. 393] specifically provides that “[a]pproval of the Contract Procedures and this Order does not
       prevent the Propco I Debtors from seeking to reject or assume a Contract by separate motion,” id. ¶ 8—as the
       Debtors did with the Sale Motion. Likewise, by its terms the Order Establishing Procedures to Sell, Transfer, or
       Abandon Certain Non-Auction Assets [Docket No. 398] applies only to “the sale, transfer, or abandonment of
       assets of the Propco I Debtors with a sale price of up to $10 million,” id. at 1—thus excluding the La Mesa sale
       because of its $11 million purchase price.



                                                            4
Case 18-31429-KLP        Doc 1200     Filed 02/14/19 Entered 02/14/19 18:31:34              Desc Main
                                    Document      Page 5 of 19


 have met all requirements of sections 365(b) and 365(f) of the Bankruptcy Code in connection

 with the sale of the Ground Lease to the Buyer.”). Section 365(b) relates specifically to the criteria

 a trustee or debtor-in-possession must meet to assume a lease; section 365(f) provides, inter alia,

 that a trustee or debtor-in-possession “may assign an executory contract or unexpired lease of the

 debtor only if the trustee assumes such contract or lease in accordance with the provisions of this

 section.” 11 U.S.C. § 365(f)(2)(A). These references to section 365 would have been meaningless

 unless the Sale Order approved assumption of the La Mesa Lease. The Sale Order also gave the

 Propco I Debtors broad authority and direction to take “any and all actions necessary or appropriate

 to consummate the Purchase Agreement.” See Sale Order ¶¶ 2, 6.

        6.      The Sale Order specifically approved the Purchase Agreement in the form

 negotiated between the Debtors and the Landlord/Buyer. See id. ¶ 2 (“The Purchase Agreement

 is hereby approved …”). The Purchase Agreement was attached to the Sale Motion. See Sale

 Motion, Docket No. 479 at 26 of 49; see also Docket No. 477. Like the Sale Order, the Purchase

 Agreement plainly and expressly contemplates transfer pursuant to assumption and assignment

 rather than termination—using the phrase “Assignment and Assumption” no less than ten times.

 See id. at 35 of 49 (section 10) (“Transfer of the Premises shall be made pursuant to (a) an

 assignment and assumption of lease …”); id. at 28 of 49 (section 2(e)) (the “Ground Lease … is

 to be assigned to Buyer pursuant to the Assignment and Assumption of Lease (defined in section

 10)”); id. at 35 of 49 (section 11) (twice referencing “counterparts of the Assignment and

 Assumption of Lease”); id. at 37-38 of 49 (section 13) (four references to “the Assignment and

 Assumption of Lease”); id. at 48 of 49 (referencing “Exhibit ‘B’” as “Assignment and Assumption

 of Lease”).




                                                   5
Case 18-31429-KLP           Doc 1200       Filed 02/14/19 Entered 02/14/19 18:31:34                       Desc Main
                                         Document      Page 6 of 19


         7.       The Purchase Agreement expressly stated that if the sale fell through, the Debtors

 would be responsible for future rent—evidencing that the Debtors had assumed the La Mesa Lease

 even if assignment fell through. See Purchase Agreement, Docket No. 479 at 38 of 49 (section

 13(i)) (“if this Agreement is terminated … then Seller’s obligation to pay Rent pursuant to the

 Ground Lease shall recommence on the date which this Agreement is terminated …”).3

         8.       The Sale Motion itself lists section 365 of the Bankruptcy Code as a basis for the

 relief requested. See Sale Motion at 2 of 49, ¶ 4. The Debtors included a broad reservation of

 rights towards the end of the Sale Motion, which stated, inter alia, that “[n]othing contained herein

 is intended or shall be construed as … (e) a request or authorization to assume, adopt, or reject any

 agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code or pursuant to the

 CCAA.”4 Docket No. 479 at 15 of 49, ¶ 27. Notwithstanding the inclusion of this language, the

 Sale Order and the Purchase Agreement, which control, state that the Sale Motion requested and

 the Sale Order approved assumption and assignment. The Sale Order provides that “[t]o the extent

 this Order is inconsistent with any prior order or pleading with respect to the Motion in these cases,

 the terms of this Order shall govern.” Id. at 11 of 49, ¶ 14.



 3
     The Purchase Agreement also provided that rent under the La Mesa Lease began to abate following the month in
     which the Sale Order was entered by the Court, shifting the rent obligations as if the assumption and assignment
     occurred upon the entry of the Sale Order. See Purchase Agreement, Docket No. 479 at 38 of 49 (section 13(i))
     (“Buyer and Seller acknowledge and agree that Seller shall not be obligated to pay any Rent … to Buyer pursuant
     to the Ground Lease from the period of time then and after the end of the calendar month in which the Sale Order
     is entered by the Bankruptcy Court…”).

 4
     Landlord’s argument that the Debtors intentionally included this boilerplate language to leave their options open
     is incompatible with the terms of the Purchase Agreement and the timing associated with the proposed closing of
     the sale. Following entry of the Sale Order, the Debtors were irrevocably committed and obligated to consummate
     the transaction by assigning the La Mesa Lease to Landlord/Buyer, absent a default by Buyer under the Purchase
     Agreement. The Debtors’ obligation to assign the Lease to Landlord/Buyer was protected by Buyer’s right to
     obtain specific performance in the event the Debtors failed or refused to close the transaction by assigning the
     Lease to Landlord/Buyer. See Purchase Agreement, Docket No. 479 at 40 of 49 (section 18(a)) (“If Seller fails
     to perform any of Seller’s obligations under this Agreement… the Buyer’s sole and exclusive remedy shall be to
     either: (i) obtain specific performance of this Agreement, ….”).



                                                          6
Case 18-31429-KLP       Doc 1200      Filed 02/14/19 Entered 02/14/19 18:31:34            Desc Main
                                    Document      Page 7 of 19


        9.      In the Sale Order, the Court “retain[ed] jurisdiction with respect to all matters

 arising from or related to the implementation, interpretation, or enforcement of [the] Order.” Sale

 Order ¶ 17.

        10.     The Debtors and the Landlord/Buyer agreed to extend the closing date to November

 30. The Buyer failed to close the sale by the November 30 closing date and thus forfeited its

 earnest money. See Docket No. 1004 at 4 (“The sale did not close and Buyer forfeited its Earnest

 Money deposit of $400,000 ….”). On November 29 (prior to the November 30 closing date), the

 Debtors, out of an abundance of caution and in order to leave no doubt as to whether the lease was

 assumed, filed the Propco I Debtors’ Motion for Entry of an Order (I) Approving the Assumption

 of Certain Real Estate Assets and (II) Granting Related Relief [Docket No. 833]. The Landlord

 filed its opposition on January 3, 2019 [Docket No. 1004]. The Debtors filed their reply on January

 8 [Docket No. 1025].

        11.     The Court held a hearing on January 24. During that hearing, the Court received a

 number of documents into evidence: the Declaration of Michael J. Maher [Docket No. 1004-1];

 the Declaration of Jared Oakes [Docket No. 1026]; and Exhibits A through F attached to the

 Debtors’ reply brief [Docket No. 1025 at 15 of 99 through 99 of 99]. See 1/24/19 Hr’g Tr. at 54:9-

 55:24 (admitting evidence).

III.   The Landlord/Buyer Understood that the Debtors Assumed the Lease.

        12.     Buyer Wing Avenue Investment, LLC is an affiliate of Landlord SAICO Gateway

 Company, LLC. Moreover, Buyer has the same principal as the Landlord, and is and has been

 represented by the same counsel as the Landlord. See Maher Decl., Docket No. 1004-1 ¶ 1 (“I

 represent SAICO and various of its affiliates in connection with their acquisition, sale and leasing

 of real property. In particular I represented first SAICO and then its affiliate, Wing Avenue

 Investment, LLC, in connection with the Real Estate Purchase Agreement (“PSA”) between TRU


                                                  7
Case 18-31429-KLP            Doc 1200       Filed 02/14/19 Entered 02/14/19 18:31:34                        Desc Main
                                          Document      Page 8 of 19


 2005 RE I, LLC (“Seller”) and Wing Avenue Investment, LLC (“Buyer”)”); see also Purchase

 Agreement, Docket No. 479 at 27 of 49 (recital B) (“An affiliate of Buyer is the landlord …”); id.

 at 43 of 49 (providing that notice to Buyer related to the Purchase Agreement shall be given to

 SAICO Gateway Company, LLC (i.e., the Landlord)); id. at 43 of 49 (identifying Keith R.

 Anderson as Trustee of SAICO Gateway Company, LLC) and 47 of 49 (identifying Keith

 Anderson as Manager of Wing Avenue Investment, LLC); Oakes Decl., Docket No. 1026 ¶ 3

 (“During the course of these negotiations, I communicated primarily with Mr. Michael J. Maher,

 who represented SAICO Gateway Company, LLC (the “Landlord”) and Wing Avenue Investment,

 LLC (the “Buyer”). During the past six months, the Landlord and the Buyer have had the same

 principal and were represented exclusively by Mr. Maher.”). The Landlord and Buyer acted as

 one and the same entity in negotiations—for instance, the Purchase Agreement (nominally entered

 into by the Buyer) tolled the Debtors’ rent payments, which is a concession only the Landlord

 could make. See Purchase Agreement, Docket No. 479 at 38 of 49 (section 13(i)) (“Buyer and

 Seller acknowledge and agree that Seller shall not be obligated to pay any Rent… to Buyer

 pursuant to the Ground Lease from the period of time then and after the end of the calendar month

 in which the Sale Order is entered by the Bankruptcy Court”).5

         13.      Initially, the Propco I Debtors and the Landlord contemplated entering into a lease

 termination agreement to effectuate the sale of the La Mesa Lease to Landlord/Buyer. Oakes


 5
     Because counsel to Landlord was also counsel to Buyer—and thus Landlord received actual notice of all filings
     and participated in all relevant negotiations with the Debtors—due process is more than satisfied. See, e.g., In re
     Parandeh, No. 14-12578-BFK, 2015 WL 430383, at *4 (Bankr. E.D. Va. Jan. 28, 2015) (explaining that “[d]ue
     process requires notice reasonably calculated, under all the circumstances, to apprise interested parties of the
     pendency of the action and afford them an opportunity to present their objections” and “[t]he overwhelming
     weight of authority is that, in bankruptcy cases, notice served on a creditor’s counsel is presumed to satisfy both
     bankruptcy and due process notice requirements as to the creditor, so long as there is a nexus between the
     creditor’s retention of the attorney and the creditor's claim against the debtor”) (citation omitted).




                                                           8
Case 18-31429-KLP           Doc 1200       Filed 02/14/19 Entered 02/14/19 18:31:34                     Desc Main
                                         Document      Page 9 of 19


 Decl., Docket No. 1026 ¶ 4. Early in negotiations—prior to the October 16 lease assumption

 deadline—the Propco I Debtors agreed to the Landlord/Buyer’s request that the sale be effectuated

 through an assumption and assignment of the La Mesa Lease, and not through a termination of the

 La Mesa Lease. Id. In fact, counsel who represented the Landlord/Buyer changed the initial draft

 of the Purchase Agreement to reflect this change. See Exhibit A, Docket No. 1025 at 26 of 99

 (Landlord/Buyer changing the purchase agreement to provide that “[t]ransfer of the premises shall

 be made pursuant to (a) an assignment and assumption of lease,” where it previously stated that

 transfer would be made pursuant to “a termination agreement”). In total, Landlord/Buyer inserted

 the phrase “assignment and assumption” into the Purchase Agreement at least ten times. See id.

 at 19 of 99 (new section (e)); id. at 26 of 99 (section 10); id. at 26-27 of 99 (section 11); id. at 28-

 29 of 99 (section 13); id. at 37 of 99 (inserting as new “Exhibit B” a placeholder for “Assignment

 and Assumption of Lease”).6

          14.     Following the entry of the Sale Order (which occurred prior to the 365(d)(4)

 Deadline), the parties worked towards a closing. On October 26, 2018, counsel to Landlord/Buyer

 provided comments to the assignment and assumption agreement included in the set of closing

 documents. Exhibit B, Docket No. 1025 at 76 of 99 (Landlord/Buyer counsel explaining he

 “reviewed the closing documents,” and listing “Assignment and Assumption of Lease” among

 them).




 6
     Landlord’s argument that the Purchase Agreement was structured such that assumption of the La Mesa Lease
     would not occur until the closing date pursuant to the Assignment and Assumption of Lease attached as Exhibit
     B to the Purchase Agreement is erroneous. The Assignment and Assumption of Lease attached as Exhibit B to
     the Purchase Agreement provides that, upon the closing date (i) Assignor assigns the La Mesa Lease to Assignee,
     and (ii) Assignee assumes Assignor’s right, title and interest in and to the La Mesa Lease. That assumption
     language relates to Buyer’s assumption of the Debtors’ obligations under the La Mesa Lease, not Debtors’
     assumption of the La Mesa Lease. See Docket No. 477 at 79 of 90.



                                                         9
Case 18-31429-KLP             Doc 1200 Filed 02/14/19 Entered 02/14/19 18:31:34                                 Desc Main
                                      Document    Page 10 of 19


         15.       The Sale Order—which was entered on September 13, 2018—gave the Debtors full

 authority to complete a sale that was set to close on November 12, 20187—after the deadline to

 assume or reject would have passed. The Landlord/Buyer requested and the Propco I Debtors

 accommodated amendments to the Purchase Agreement to delay the closing date to the end of

 November. Certain amendments requested by the Landlord/Buyer proposed paying an additional

 non-refundable deposit in exchange for additional time to close the transaction, and were requested

 and executed well after the expiration of the 365(d)(4) Deadline. See Exhibit C, Docket No. 1025

 at 79 of 99 (Landlord/Buyer counsel inquiring “whether it would be difficult to move the closing

 to November 20”); id. at 80 of 99 (Landlord/Buyer counsel attaching “a first amendment moving

 the closing date to November 20th”); id. at 83 of 99 (Landlord/Buyer counsel proposing “a further

 extension of the closing to November 30th, with the Buyer putting up an additional $100,000 hard

 deposit”). The agreed extensions were memorialized in amendments to the Purchase Agreement,

 with Landlord/Buyer paying an additional and nonrefundable $100,000 hard deposit to delay the

 closing date until November 30, 2018. See Exhibit D, Docket No. 1025 at 87 of 99. Additionally,

 on November 27, 2018, counsel to Landlord/Buyer requested a further extension of the Closing

 Date to December 31, 2018 and offered an additional non-refundable deposit of $50,000 in

 exchange for the extension. See Exhibit E, Docket No. 1025 at 96 of 99 (Landlord/Buyer counsel

 inquiring “whether an additional $50,000.00 hard deposit would be sufficient for the seller to agree

 to extend the closing from this Friday to December 31st”).




 7
     Section 13 of the Purchase Agreement states that “[c]losing shall take place on that date which is forty-five (45)
     days after the later of: (i) expiration of the Due Diligence Period, or (ii) the date on which the Sale Order is entered
     by the Bankruptcy Court (such date for Closing, the “Closing Date”.” The Sale Order was entered on September
     13 and the Due Diligence Period expired on September 28. Forty-five days after September 28 is November 12.



                                                             10
Case 18-31429-KLP             Doc 1200 Filed 02/14/19 Entered 02/14/19 18:31:34                              Desc Main
                                      Document    Page 11 of 19


           16.      If—as Landlord/Buyer now claims—the La Mesa Lease had been deemed rejected

 as of October 16, 2018, the Landlord/Buyer would have no reason to pay for these extensions; the

 lease would already belong to the Landlord. In addition, the Landlord would have just terminated

 on October 17 and taken back the property it was under contract to purchase after the 365(d)(4)

 deadline passed.

           17.      Similarly, Landlord/Buyer’s counsel sent the Debtors an email on December 13,

 2018, that is entirely inconsistent with the notion that the La Mesa Lease had been rejected. See

 Exhibit F, Docket No. 1025 at 99 of 99. Specifically, Landlord/Buyer requested December rent

 from the Debtors—noting that “the December semi-annual installment of property taxes was paid;

 however, rent for December has not been paid.” Id. The Landlord/Buyer also informed the

 Debtors about issues on the premises—alarms going off and the roof leaking—suggesting that the

 Debtors fix these issues and provide “contact information for the new person responsible so that

 [Landlord/Buyer] can be assured these matters are being addressed or will be addressed.” Id. If

 the Landlord/Buyer believed the lease had been rejected, it would not be requesting December rent

 from the Debtors, nor would the Debtors have any ongoing maintenance obligations.8

                                          Proposed Conclusions of Law

     I.    The Sale Order Functioned as an Assumption of the La Mesa Lease.

           18.      The Court has inherent authority to interpret its orders, including the Sale Order.

 See In re Merry-Go-Round Enterprises, Inc., 400 F.3d 219, 227 (4th Cir. 2005) (“a bankruptcy



 8
       At the January 24 Hearing, counsel to the Landlord asserted that the Landlord had not cashed three rent checks.
       1/24/19 Hr’g Tr. at 68:15-69:20. The Landlord did not present any evidence to support this contention. Further,
       the Landlord provided the Debtors with no notice that it had stopped accepting rent. To the contrary, the Landlord
       sought December rent from the Debtors, even after the November 30 closing deadline had expired and even after
       the Debtors had filed their Motion to ensure that the La Mesa Lease was assumed [Docket No. 833], as reflected
       in Exhibit F, Docket No. 1025 at 99 of 99. Thus, even if the Landlord did not cash the Debtors’ checks it
       nonetheless gave them every reason to believe that all parties believed the lease was assumed.



                                                            11
Case 18-31429-KLP        Doc 1200 Filed 02/14/19 Entered 02/14/19 18:31:34                   Desc Main
                                 Document    Page 12 of 19


 court is deemed to be in the best position to interpret its own orders”) (citations omitted); Weiner

 v. Fort, 197 F. App’x 261, 263 (4th Cir. 2006) (“the bankruptcy court drew upon

 its inherent authority to interpret its own orders”).   In this case, the Sale Order specifically

 provides that the Court “retain[ed] jurisdiction with respect to all matters arising from or related

 to the implementation, interpretation, or enforcement of [the] Order.” Sale Order ¶ 17 (emphasis

 added). Section 105(a) of the Bankruptcy Code further vests in the Bankruptcy Court the ability

 to interpret its own orders. See, e.g., In Matter of Motors Liquidation Co., 829 F.3d 135, 153 (2d

 Cir. 2016) (“[T]he Code charges the bankruptcy court with carrying out its orders, see [11 U.S.C.]

 § 105(a) (providing that bankruptcy court “may issue any order, process, or judgment that is

 necessary or appropriate to carry out the provisions of this title”). Hence, a bankruptcy court

 plainly has jurisdiction to interpret and enforce its own prior orders.”) (citation omitted).

        19.     As explained in the Findings of Fact, the Sale Order serves as an assumption and

 assignment of the La Mesa Lease for a number of reasons: the Sale Order specifically stated that

 the Debtors met the criteria for assumption and assignment under section 365 of the Bankruptcy

 Code; pursuant to the terms of the Purchase Agreement, the Debtors were contractually obligated

 to assign the La Mesa Lease to the Landlord/Buyer but for a default by Landlord/Buyer; and the

 Purchase Agreement approved by the Sale Order provided that if the sale fell through, the Debtors

 would be responsible for future rent.

        20.     Accordingly, the Sale Order was an “express order of the court” necessary to

 effectuate an assumption of a lease. See In re A.H. Robins Co., 68 B.R. 705, 708 (Bankr. E.D. Va.

 1986); see also In re Stamp Farms, LLC, No. 12-10410, 2014 WL 1017041, at *8 (Bankr. W.D.

 Mich. Mar. 13, 2014) (holding that in an instance where a purchase agreement and sale order were

 “replete with references to the Debtor’s assumption of various leases,” those leases were not




                                                  12
Case 18-31429-KLP          Doc 1200 Filed 02/14/19 Entered 02/14/19 18:31:34                           Desc Main
                                   Document    Page 13 of 19


 deemed to be rejected under section 365(d)(4)). The court in In re A.H. Robins Co. stated that an

 election to assume an executory contract “requires a positive action on the part of the debtor-in-

 possession”; the Propco I Debtors met that standard. 68 B.R. at 711.

         21.      This conclusion is bolstered by the legal framework in which assumption and

 assignment occurs. The courts that have examined the issue have concluded that assumption

 necessarily precedes assignment. See In re Mirant Corp., 440 F.3d at 253 (“According to §

 365(f)(2)(A), assumption must precede assignment.”); Cinicola v. Scharffenberger, 248 F.3d at

 120    (“Before an executory contract may be assigned, the trustee first must assume the

 contract....”); In re Eastman Kodak Co., 495 B.R. 618, 622 (Bankr. S.D.N.Y. 2013) (“The cases

 that have construed § 365(f)(2)(A) hold only that assumption must occur before assignment. …

 The plain reading of the statute is that an assignment cannot occur unless the debtor has satisfied

 the provisions of § 365 governing assumption”); In re 315 Franklin, LLC, No. 17-00512, 2017

 WL 6371342, at *1 (Bankr. D.D.C. Dec. 12, 2017) (“Without a request to assume and assign, there

 cannot be an assignment of the leases”) (citing cases); In re Qintex Entm’t, Inc., 950 F.2d 1492,

 1495 (9th Cir. 1991) (“the sale of Qintex’s assets will not include any contract that is executory

 unless Qintex first assumes the contract”); In re MPF Holding U.S. LLC, 495 B.R. 303, 321

 (Bankr. S.D. Tex. 2013) (a debtor “cannot transfer the executory contract without first assuming

 it under section 365”).

         22.      The Sale Order—which authorized the Debtors to assign their lease to the

 Landlord/Buyer—thus approved the Debtors’ assumption of that lease.9 See In re Specialty Foods



 9
     Counsel for Landlord conceded at the January 24 Hearing that the Sale Order authorized the Debtors to complete
     the transaction. See 1/24/19 Hr’g Tr. at 66:15-20 (The Court: “Well, this order authorized them to go forward
     with the transaction -- ” Mr. McIntyre: “Absolutely.” The Court: “ -- which they would have had to assume to
     assign to complete the transaction, right?” Mr. McIntyre: “They would have …”). This means the lease was
     assumed—otherwise the transaction was incapable of closing in November because of the 354(d)(4) deadline.



                                                        13
Case 18-31429-KLP        Doc 1200 Filed 02/14/19 Entered 02/14/19 18:31:34                  Desc Main
                                 Document    Page 14 of 19


 of Pittsburgh, Inc., 91 B.R. at 376–77 (“When, as in this case a motion to sell and a motion to

 assume and sell would have the identical effect and when the procedural safeguards are the same,

 the motion to sell is sufficient and a motion to assume and sell would be superfluous.”); id. (“It

 would be counterproductive to require the Trustee and an overburdened Bankruptcy Court to

 duplicate the effort, time and expense involved in filing two separate motions, providing notice

 twice, and conducting two separate adjudications to dispose of one estate asset simply because the

 asset may be characterized as an executory contract. It would be equally nonsensical to require

 the Trustee to use the technical term ‘assume’ in a motion to sell in order to have the sale before

 the court in a confirmable posture. … [T]his court holds that the sale of executory contracts under

 the facts at bar is confirmable notwithstanding the fact that the Trustee did not file a separate

 motion to assume or use the word ‘assume’ in his motion to sell.”).

 II.   Landlord/Buyer Waived and/or is Estopped from Contending the Lease Has Been
       Rejected.

        23.     “[E]quitable considerations retain their validity in determining whether a lease

 should be deemed rejected by operation of law….” In re Pier 5 Mgmt. Co., 83 B.R. 392, 394

 (Bankr. E.D. Va. 1988). Courts in a number of circumstances have estopped landlords from

 claiming that a lease is rejected by operation of law because the debtor failed to timely assume the

 lease where the landlord’s conduct was incompatible with rejection or contributed to the missed

 deadline. In In re Pier 5 Mgmt. Co., this court held that discussions between landlord and debtor

 in which the landlord promised (but failed) to provide information necessary to accurately compute

 rent under the lease estopped the landlord from asserting that the lease had been rejected. Id.

 (“Having promised to provide the information necessary to resolve the rent dispute, the Court finds

 [landlord’s] subsequent change of position without notice to [debtor] operates to estop [landlord]

 from asserting the forfeiture of § 365(d)(4). Therefore, this Court holds that the lease is not deemed



                                                  14
Case 18-31429-KLP        Doc 1200 Filed 02/14/19 Entered 02/14/19 18:31:34                   Desc Main
                                 Document    Page 15 of 19


 rejected and may be assumed by the Chapter 7 Trustee within 60 days of this ruling.”). Courts

 have also applied waiver and estoppel where the debtor and landlord had negotiated a tentative

 settlement allowing the debtor to retain the benefit of the lease. See In re Car-Gill, Inc., 125 B.R.

 133, 138 (Bankr. E.D. Pa. 1991) (“[B]oth waiver and estoppel can be successfully invoked by the

 Debtor here. By agreeing to settle the Motion … on terms which would allow the Debtor to retain

 the benefits of the Lease, contingent only on a further agreement between the parties as to the

 amount of rent arrearages owed by the Debtor, the Landlord voluntarily forfeited the right to

 unconditionally evict the Debtor with which it had been vested by the terms of § 365(d)(4).”).

        24.     In light of the Landlord/Buyer’s conduct evidencing an assumption and compatible

 only with an assumption (and not a rejection), the doctrines of waiver and estoppel further support

 the Court’s conclusion that the Sale Order either functioned as an assumption or, alternatively (as

 discussed below), consent to extended time in which to assume. See In re Pier 5 Mgmt. Co., 83

 B.R. at 394 (“It is particularly disingenuous of [landlord] to demand the benefit of § 365(d)(4)

 when its own action created the reasonable belief in [debtor] that negotiations … were ongoing.”);

 see also Matter of Haute Cuisine, Inc., 57 B.R. 200, 203 (Bankr. M.D. Fla. 1986) (“The record is

 clear that [landlord] was aware of the Debtor’s intention to assume the Lease Agreement, and in

 addition, it is estopped to insist on forfeiture of the lease based on its conduct.”); Matter of J.

 Woodson Hays, Inc., 69 B.R. 303, 309 (Bankr. M.D. Fla. 1987) (finding waiver and explaining

 that “there is no reason why a lessor may not waive the right accorded to the landlord by the

 provision of the statute or it may not be estopped to assert the same if there is evidence to establish

 that because of its conduct the failure to comply strictly with the provisions of the statute was not

 the fault of the debtor/tenant, but it was done in reliance of the conduct of the landlord”). This

 outcome comports with the general equities at play in waiver and estoppel doctrines. See generally




                                                   15
Case 18-31429-KLP           Doc 1200 Filed 02/14/19 Entered 02/14/19 18:31:34                          Desc Main
                                    Document    Page 16 of 19


 In re Cassell, 41 B.R. 737, 741 (Bankr. E.D. Va. 1984) (party can waive or relinquish right by

 conduct inconsistent with intent to enforce that right); Strong v. Cty. of Santa Cruz, 543 P.2d 264,

 266 (Cal. 1975)10 (“The doctrine of equitable estoppel is founded on concepts of equity and fair

 dealing. It provides that a person may not deny the existence of a state of facts if he intentionally

 led another to believe a particular circumstance to be true and to rely upon such belief to his

 detriment.”); In re Royal Meadows Stables, Inc., 187 B.R. 516, 518 (Bankr. E.D. Va. 1995) (citing

 Thomasson, Adm’r v. Walker, 190 S.E. 309, 312–313 (Va. 1937)) (“The general rule

 of equitable estoppel, or, as it is frequently called, estoppel in pais, is that when a person, by his

 statements, conduct, action, behavior, concealment, or even silence, has induced another, who has

 a right to rely upon those statements, etc., and who does rely upon them in good faith, to believe

 in the existence of the state of facts with which they are compatible, and act upon that belief, the

 former will not be allowed to assert, as against the latter, the existence of a different state of facts

 from that indicated by his statements or conduct, if the latter has so far changed his position that

 he would be injured thereby.”); In re MBA, Inc., 51 B.R. 966, 971 (Bankr. E.D. Va. 1985) (citing

 Section 90 of the Restatement (First) of Contracts (1932)) (explaining that promissory estoppel

 occurs when “the promisor should reasonably expect to induce action or forbearance of a definite

 and substantial character on the part of the promisee and which does induce such action or

 forbearance is binding if injustice can be avoided only by enforcement of the promise”).

          25.      Section 105(a) provides the Court with further authority to enforce these equitable

 considerations, and to prevent an outcome where the Debtors’ estates would be deprived of an

 asset that Landlord/Buyer agreed to purchase for $11 million, instead receiving only the $400,000,


 10
      The Purchase Agreement provides that it “shall be construed and enforced in accordance with the laws of the
      State where the Premises is located, notwithstanding the application of any principles of conflicts of laws.”
      Purchase Agreement, Docket No. 479 at 44 of 49, § 23(d). The Premises is located in California.



                                                        16
Case 18-31429-KLP       Doc 1200 Filed 02/14/19 Entered 02/14/19 18:31:34                   Desc Main
                                Document    Page 17 of 19


 as a result of the Landlord/Buyer’s failure to close. Section 105(a) provides that “[t]he court may

 issue any order, process, or judgment that is necessary or appropriate to carry out the provisions

 of this title,” and underscores that the Court may “tak[e] any action or mak[e] any determination

 necessary or appropriate to enforce or implement court orders or rules, or to prevent an abuse of

 process.” 11 U.S.C. § 105.


III.   The Landlord Consented to an Extension of 365(d)(4) By Allowing the Assumption
       and Assignment of the La Mesa Lease to Be Delivered on the Closing Date.

        26.     In the alternative, the Court’s approval of a sale scheduled to close after the section

 365(d)(4) deadline of October 16, 2018, coupled with the Landlord/Buyer’s requests for further

 closing date extensions function as approval and consent to an extension of section 365(d)(4).

        27.     The Sale Order—which was entered on September 13, 2018—gave the Debtors full

 authority to complete a sale that was set to close on November 12, 2018—after the deadline to

 assume or reject would have passed. The Sale Order provided the Debtors with authority “to take

 any and all actions necessary or appropriate to consummate the Purchase Agreement.” Docket No.

 520 at 3, ¶ 2. The Landlord’s argument that the Debtors would have needed to take some further

 action to close the sale the Court already approved is mistaken. Following entry of the Sale Order,

 the Debtors were contractually bound to consummate the transaction absent the Buyer’s default—

 the Purchase Agreement entitled the Buyer to specific performance in the event the Debtors failed

 or refused to close the transaction. See Purchase Agreement, Docket No. 479 at 40 of 49 (section

 18(a)) (“If Seller fails to perform any of Seller’s obligations under this Agreement… the Buyer’s

 sole and exclusive remedy shall be to either: (i) obtain specific performance of this Agreement,

 ….”). Thus, to the extent the Debtors needed authority to extend the section 365(d)(4) deadline

 past October 16, the Sale Order (which allowed for closing on November 12) provided that

 authority.


                                                  17
Case 18-31429-KLP       Doc 1200 Filed 02/14/19 Entered 02/14/19 18:31:34                 Desc Main
                                Document    Page 18 of 19


        28.     Likewise, because the Purchase Agreement, as approved by the Court, expressly

 contemplated an assignment of the La Mesa Lease, and the Landlord/Buyer continued to work

 with the Debtors to negotiate and finalize closing documentation throughout the weeks leading up

 to the October 16, 2018 deadline and well beyond, the Landlord/Buyer consented to an extension

 of the assumption deadline. The Landlord/Buyer requested multiple extensions of the deadline to

 close, and even provided additional consideration in the amount of $100,000 for an extension of

 the deadline to close, ultimately extending that deadline to November 30, 2018 (and requesting an

 extension to December 30 for an additional $50,000 deposit). See Exhibits C, D, E.

        29.     If the La Mesa Lease was rejected by operation of law on October 16, as the

 Landlord now claims, then the Landlord/Buyer paid well over $100,000 (and offered to pay

 another $50,000) to extend its right to close on an asset the Landlord/Buyer already owned.

 Likewise, the Landlord would have no basis to request December rent or repairs to the premises if

 the La Mesa Lease had been terminated. See Exhibit F. This course of conduct by the

 Landlord/Buyer evidences that all parties understood that the La Mesa Lease already had been

 assumed, or at the very least indicates that the Landlord consented to an extension of the Propco I

 Debtors’ period to assume the La Mesa Lease.

                            [Remainder of page intentionally left blank]




                                                 18
Case 18-31429-KLP       Doc 1200 Filed 02/14/19 Entered 02/14/19 18:31:34          Desc Main
                                Document    Page 19 of 19


Richmond, Virginia
Dated: February 14, 2019

/s/ Jeremy S. Williams
KUTAK ROCK LLP                                KIRKLAND & ELLIS LLP
Michael A. Condyles (VA 27807)                KIRKLAND & ELLIS INTERNATIONAL LLP
Peter J. Barrett (VA 46179)                   Edward O. Sassower, P.C.
Jeremy S. Williams (VA 77469)                 Joshua A. Sussberg, P.C. (admitted pro hac vice)
901 East Byrd Street, Suite 1000              Emily E. Geier (admitted pro hac vice)
Richmond, Virginia 23219-4071                 601 Lexington Avenue
Telephone:         (804) 644-1700             New York, New York 10022
Facsimile: (804) 783-6192                     Telephone:    (212) 446-4800
Email:       Michael.Condyles@KutakRock.com   Facsimile:    (212) 446-4900
              Peter.Barrett@KutakRock.com     Email:        edward.sassower@kirkland.com
              Jeremy.Williams@KutakRock.com                 joshua.sussberg@kirkland.com
                                                            emily.geier@kirkland.com

 Co-Counsel to the Propco I Debtors           -and-
 and Debtors in Possession
                                              James H.M. Sprayregen, P.C.
                                              Anup Sathy, P.C.
                                              Chad J. Husnick, P.C. (admitted pro hac vice)
                                              300 North LaSalle
                                              Chicago, Illinois 60654
                                              Telephone:        (312) 862-2000
                                              Facsimile:     (312) 862-2200
                                              Email:         james.sprayregen@kirkland.com
                                                             anup.sathy@kirkland.com
                                                             chad.husnick@kirkland.com


                                              Co-Counsel to the Propco I Debtors
                                              and Debtors in Possession
